EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David L. Soltz (Reg. No. 34,731) on 02/17/2022.
The application has been amended as follows: 
IN THE CLAIM:
Claim 21 has been cancelled.
	
The following is an examiner’s statement of reasons for allowance:
References Song et al (US 8,149,948), Sun et al (US 8,208,499), Kim et al (US 2011/0170015), Ko et al (US 2011/0274204) and Hong et al (US 2012/0076198) are cited because they are pertinent to the method and apparatus for formatting frame including generation of frame header and payload and transmitting and receiving of the frame thereof.  However, none of the cited references teaches or suggests an apparatus comprising, in combination with other elements, the further arrangements of “generate a third set of symbols by mixing the first set of symbols with a second set of symbols; interleave the first set of symbols with the third set of symbols; generate a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571)272-3018.  The examiner can normally be reached on 9:00 - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth N. Vanderpuye, can be reached at (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the 

/DON N VO/
Primary Examiner, Art Unit 2636